Case: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 1 of 11 PagelD #:1

me om OY Fe
(If you need additional space for ANY section, please attach an additional sheet and refererPetvat Goons bl yy ED

EC 06 2019° ii
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS = t}0MAS G.BRUTON

CLERK, U.S. DISTRICT COURT
——") ‘ t
efFERyY CLE

 

Case 1:19-cv-08009
cas Judge: Edmond E. Chang

Plaintiff(s),
Magistrate Judge: Jeffrey Cole

* Veto &

 

Nee eee Oe Oe ee ae

Defendant(s).

COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. This is an action for employment discrimination.

2. The plaintittis JEFF Ce 0%) C fel of the
county of fitesamer oC .

3. The defendant is_ VALE ho tH , whose
street address is LO U/GOLF RD” .

(city DC HAUML leony) (state) LT tL (zip) GP } GE
(Defendant's telephone number) (@¢D-_2ZPS- G26 3D

4. The plaintiff sought employment or was employed by the defendant at (street address)

 

 

 

 

(city)

(county) (state) (ZIP code)

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
pal

1a

Case: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 2 of 11 PagelD #:2

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

The plaintiff [check one box]

(a) lO was denied employment by the defendant.

(b) O. was hired and is still employed by the defendant.

(c) f was employed but is no longer employed by the defendant.

The defendant discriminated a the plaintiff on or aboyt, or beginning on or about,
(month) | , (day) , (year) LO } 7

t

 

(Choose paragraph 7.1 or 7.2, do not complete both.)

(a) The defendant is not a a governmental agency, and the plaintiff
[check one box] Ohas Whas not filed a charge or charges against the defendant

asserting the acts of discrimination indicated in this complaint with any of the
following government agencies:
(1) Othe United States Equal Employment Opportunity Commission, on or about

(month) “( (day) es (year) / S z

(ii) O the Illinois Department of Human Rights, on or about

 

 

(month) (day) (year)

 

 

(b) Ifcharges were filed with an agency indicated above, a copy of the charge is

attached. Yes, 4 No, but plaintiff will file a copy of the charge within 14 days.

It is the policy of both the Equal Employment Opportunity Commission and the I[linois
Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that this policy was not followed in this case.

The defendant is a federal governmental agency, and

(a) the plaintiff previously filed a Complaint of Employment Discrimination with the

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
Case: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 3 of 11 PagelD #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

defendant asserting the acts of discrimination indicated in this court complaint.
O Yes (month) (day) (year)
O No, did not file Complaint of Employment Discrimination
(b) The plaintiff received a Final Agency Decision on (month)
(day) Ss (year)
(c) Attached is a copy of the
(1) Complaint of Employment Discrimination,
od ves O No, but a copy will be filed within 14 days.
(ii) Final Agency Decision

O Yes QO NO, butacopy will be filed within 14 days.

8. (Complete paragraph 8 only if defendant is not a federal governmental agency.)
(a) O the United States Equal Employment Opportunity Commission has not
issued a Notice of Right to Sue.
(b) O the United States Equal Employment Opportunity Commission has issued
a Notice of Right to Sue, which was received by the plaintiff on

(month) / (day) oz (year) [ S a copy of which

Notice is attached to this complaint.

q. The defendant discriminated against the plaintiff because of the plaintiff's [check only
those that apply|:
(a) O Age (Age Discrimination Employment Act).

(b) O Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
Case: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 4 of 11 PagelD #:4

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

(c) of occas (Americans with Disabilities Act or Rehabilitation Act)

(d) OO National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).
(e) O Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(f) O Religion (Title VII of the Civil Rights Act of 1964)

(e) O Sex (Title VII of the Civil Rights Act of 1964)

10. If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin (42 U.S.C. § 1983).

11. Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims
by 28 U.S.C.§1331, 28 U.S.C.§1343(a)(3), and 42 U.S.C.§2000e-5(f)(3); for 42
U.S.C.§1981 and §1983 by 42 U.S.C.§$1988; for the A.D.E.A. by 42 U.S.C.§12117; for the
Rehabilitation Act, 29 U.S.C. § 791.

12. The defendant [check only those that apply)

(a) O failed to hire the plaintiff.

(b) terminated the plaintiff's employment.

(c) O failed to promote the plaintiff.

(d) 0 failed to reasonably accommodate the plaintiff's religion.
(e) of ies to reasonably accommodate the plaintiff's disabilities.
(f) O failed to stop harassment;

(g) O retaliated against the plaintiff because the plaintiff did something to assert rights
protected by the laws identified in paragraphs 9 and 10 above;

(h) O other (specify):

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016

4
Case: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 5 of 11 PagelD #:5

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

13. The facts supporting the plaintiff's claim of discrimination are as follows:

LIE Wek} WAS Te) ph CH [ia
OW b-l-17_ AWO Bde TD Lone WAS
Wav Be) Re&- Font On Ar/O LAS FAO
By Ciipcves Ie leoVK pi AihyS FT S3eF a1 Chand

0 3ipy AW0 v9 Ath Able tpotwbrtetdbile s
Ki ve? Ober + pe ld-O

14, [AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully
discriminated against the plaintiff.

15. The plaintiff demands that the case be tried by ajury. 0 YesO No

16. | THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply|

(a) (] Direct the defendant to hire the plaintiff.

(b) C1 Direct the defendant to re-employ the plaintiff.

(c) O Direct the defendant to promote the plaintiff.

(d) QO Direct the defendant to reasonably accommodate the plaintiff's religion.
(e) Direct the defendant to reasonably accommodate the plaintiff's disabilities.

(f) O Direct the defendant to (specify):

 

 

 

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
Case: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 6 of 11 PagelD #:6

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

(g) C1 Ifavailable, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive
damages, prejudgment interest, post-judgment interest, and costs, including
reasonable attorney fees and expert witness fees.

(h) O Grant such other relief as the Court may find appropriate.

§ signature)

WE Cte efor

(Plaintiff's name)

DHA fetter Li?

(Plaintiffs street address)

(City) AVE bofe (Statey ZC (zp) e999 /
(Plaintiff's telephone number) 4 - LZRiD- ASL.

pa [LF AT

  
  

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
Case: 1:19-cv-08009 Doc : 1 Filed:
ument #: 1 Filed: 12/06/19 Page 7 of 11 PagelD #:7
EEOC Form 164 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Jeffrey Wickert From: Chicago District Office
clo LAW OFFICES OF HELEN BLOCH, P.G. 230 S. Dearborn
33 North LaSalle Street, Suite 3200 Suite 1866
Chicago, IL 60602 Chicago, IL 60604
[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Brandi Kraft,
440-2018-06393 Investigator (312) 872-9662

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO BOOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission '
UU Ades PrynnniAasa of of ILLS

Julianne Bowman, (Date Mailed)
District Director

ce: NAPLETON'S ELGIN MOTORS HOLDING INC. D/B/A
° NAPLETON'S ELGIN
clo Rohit Sahgal, Esq.
420 E. Ogden Ave., Suite 118
Hinsdale, IL 60521

Enclosures(s)
Case: 1:19-cv-
e: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 8 of 11 PagelD #:8

oe, —,

ne ft

| CHARGE OF DISCRIMINATION Charge Presented To: Agenoy(ies) Charge No(s):

‘his form is affected by the Privacy Act of 1974 See enclosed Privacy Act EJ FEPA
Statement and other information before completing this form. :
; EEOC

WEEOC Form 5 (11/59)

 

Illinois Department of Human Rights and EEOC

_ State or focal Agency, if any

 

 

 

 

 

 

 

 

 

 

 

Name (indicate Mr, Ms. Mrs} : Home Phone (incl Area Code) Date of Birth
Jeffrey Wickert » Mr. (224) 223- 4157 40/1/73
Street Address : City Slate and ZIP Code :

5510 Heather Lane, Johnsburg, IL 60051

 

 

Named is the Employer. Labor Organization. Employment Agency. Apprenticeship Committee, or State or Local Government Agency That! Believe
Discriminated Against Me or Others. (/f more than two. list under PARTICULARS below.)

 

Name No Emplojues Members Phone No (include Area Code)
NAPLETON'S ELGIN MOTORS HOLDING INC. D/B/A NAPLETON'S
ELGIN KIA | App. 250 (847) 717-8800

 

 

Street Address "City, State and ZIP Code

909 E Chicago St, Elgin, IL 60120

 

 

Name No Emoloyaes Members Phone No (Include Area Code)

NORTHWESTERN CHRYSLER-PLYMOUTH SALES. INC. (773) 334-3400

 

 

 

 

 

 

 

 

 

 

 

 

 

Earliest Latest

[| RACE [| COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN 4/2118 4/41/18
RETALIATION ee AGE DISABILITY [| GENETIC INFORMATION

OTHER (Specify) a CONTINUING ACTION

 

 

App. 250
Street Address City State and ZIP Code
5950 N Western Ave, Chicago, IL 60659
DISCRIMINATION BASED ON (Check appropnate box(es).) DATE(S) DISCRIMINATION TOOK PLACE

 

 

 

 

THE PARTICULARS ARE (If adaitional paper 's needed, attach extra sheet(s))

NAME OF EMPLOYERS CONTINUED: NAPLETON SCHAUMBURG MOTORS. INC. F/K/A SCHAUMBURG
CHRYSLER-PLYMOUTH, INC. D/B/A SCHAUMBURG MAZDA. App. 950 EMPLOYEES. 110 W Golf Rd,
Schaumburg, IL 60195. (847) 285-5363.

 

NORTH AMERICAN AUTOMOTIVE SERVICES. INC. D/B/A NAPLETON AUTOMOTIVE GROUP. App. 290
EMPLOYEES. 10400 W Higgins Rd, Rosemont, IL 60018. (847) 825-1800.

SEE ATTACHED CHARGE OF DISCRIMINATION AND RETALIATION BASED ON DISABILITY.

 

 

 

 

 

 

 

 

 

 

 

 

will advise the agencies if | change my address or phone number and | will ie Pt a
cooperate fully with them in the processing of my charge in accordance wilh their cnr LA i Piece) dee eee oe

procedures. we ~ [Vewdar or affirm that | have read the above charge and that itis true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge. inf i
SIGNATURE OF COMPLAINANT

we”
eo ae get's wen ee agi? SUBSCR
22)9 plbwebd hy \ ear
Scant 3
Zi

EE ihis charge filed with both the EEOC and the State or local Agency. ifany. |. | NOTARY - When necessary for State and Local Agency Requirements

Nee Ne kee

OFFICIAL SEAL

REBE THOMPSON
ROTARY PUBLIC - STATE OF ILLINOIS

FORY COMMISSION EXPIRES:09/14/21

Date i 1_.Charging Party Signature “4 | ‘) Ws

 

 
     
   
   

 
Case: 1:19-cv-08009 Document #: 1 Filed:.12/06/19 Page 9 of 11 PagelD #:9

pe, nnn,

CHARGE OF DISCRIMINATION AND RETALIATION BASED ON DISABILITY UNDER .
THE AMERICANS WITH DISABILITIES ACT AND THE ILLINOIS HUMAN RIGHTS
ACT FILED BEFORE THE EEOC AND IDHR

JEFFREY WICKERT v. NAPLETON'S ELGIN MOTORS HOLDING INC. d/b/a
NAPLETON'S ELGIN KIA; NORTHWESTERN CHRYSLER-PLYMOUTH SALES,
INC.; NAPLETON SCHAUMBURG MOTORS, INC. f/k/a SCHAUMBURG
- CHRYSLER-PLYMOUTH, INC. d/b/a SCHAUMBURG MAZDA; and NORTH
AMERICAN AUTOMOTIVE SERVICES, INC. d/b/a NAPLETON AUTOMOTIVE

_ GROUP

‘THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:
£ A. ISSUES/BASIS

january 3-6 2018: Failure to engage in the interactive process under the ADA, For
instance, when on January 3, 2016 | gave my employer a
doctors note that | was too disabled to work and needed a few
days off, | was told | must continue to work. The requirement
to work continued during the week despite my doctor advising
that 1 should not work and that | was taking narcotic
medication that made it unsafe for me to work. My employer
never asked whether | needed an accommodation despite me
putting my employer on notice that I needed to be
accommodated.

January 6, 2018: Terminated as a result of a disability.

January 6, 2018: Retaliation on account of a disability- was fired in retaliation
for advising that | was too disabled to come into work on
January 6".

january 2-11, 2018: Retaliated for being too disabled to work - pay was reduced
and/or was not paid for certain days in retaliation for being
disabled.

Il, B. PRIMA FACIE ALLEGATIONS

1) NAPLETON'S ELGIN MOTORS HOLDING INC. d/b/a NAPLETON'S ELGIN
KIA; NORTHWESTERN CHRYSLER-PLYMOUTH SALES, INC.;
NAPLETON SCHAUMBURG MOTORS, INC. f/k/a SCHAUMBURG
CHRYSLER-PLYMOUTH, INC. d/b/a SCHAUMBURG MAZDA; and NORTH
AMERICAN AUTOMOTIVE SERV ICES. INC. d/b/a NAPLETON
Case: 1:19-cv-08009 Document #: 1 Filed: 12/06/19 Page 10 of 11 PagelD #:10

2)

3)

4)

5)

6)

7)

8)

9)

10)

11)

12)

13)

14)

o~ on.

AUTOMOTIVE GROUP (‘Napleton’s”) hired me on December 26, 2016 to be
its Kia Service Manager at its Elgin location.

Previously, Napleton retained me in or about 2006 to work as a service
manager in a different location: four years later it terminated me upon my.
return from an FMLA leave in 2010 when my mother passed away.

My work performance met my employer’s legitimate expectations.

In fact, as a result of my work Napleton’s saved money: I succeeded in getting an
audit reduced shortly before it terminated me due to being disabled.

Napleton’s told me on a number of oceasions that it was happy with my
performance and that | made a lot of money for the company.

Napleton’s service center for which I was responsible saw revenues increase by
over 2 a million dollars upon me becoming the manager.

Under my management gross sales saw record highs of 2.5 million dollars.
Napleton’s enjoyed my hard work- | was putting in 12-15 hour days.

Napleton’s paid a base salary to me plus a 5% commission based on gross
parts and labor sold. Also, | was to be paid for holidays, such as New Years,
and § days of sick time for the time I missed work due to illness.

Unfortunately, on January 1, 2018, 1] was in a serious car accident in which |
injured multiple body parts.

On the same day as the car accident | exchanged text messages with my
employer in which I told my employer “! was in a car crash I’m beat up.” My
employer responded “oh my god I'm sorry to hear that, what happened?” |
then explained to my employer what happened in the car accident.

The next day on January 2, 2018 | was in too much pain to work so | called in
sick.

The following day on January 3rd | went to work and then left work to go to
my primary care doctor. Dr. Behnke gave me a note that stated, “Jeff was
seen by me today for injuries after car accident. May not work until Monday
1/8/18."

The doctor explained to me that since my back, neck and other body parts
were injured in the car accident I needed to stay home to rest for a few days.
Case: 1:19-cv-
cv-08009 Document #: 1 Filed: 12/06/19 Page 11 of 11 PagelD #:11

15)
16)

17)

18)
19)
20)
21)

22)

23)

24)

25)

26)

27)

28)

ty wom,

On the same day, January 3°, | gave the note to Napleton’s manager Ajan
Nunez and then went home.

Later on January 3°¢, Napleton’s contacted me at 1:00 p.m. and told.me that J

had. to return to wo rk.

Contrary to my doctor’s note, the excruciating pain | was. experiencing, and
despite that | was taking Norco, narcotic medication, which made it unsafe
for me to drive and work, my employer, insisted that | continue to work.

Even with the excruciating pain and effects from the medication, | worked
part time on Thursday January 4" and Friday January 5".

On those days, January 4th and 5%, | did not want to work but my employer
insisted that | come into work. For fear of losing my job, | did the best that |
could and thus worked partial days.

On January 6", | was in so much pain that | simply could not move.
lL texted my employer asking about eligibility for short-term disability.
In response, Napleton’s terminated me on January 6, 2018.

When Napleton’s terminated me over the telephone on January 6™ it gave me
the pretextual reason that Napleton’s and | “were moving in different
directions.”

Later, Napleton’s told my attorney that it terminated me because it was
unhappy with my customer service reviews, which again was a mere pretext
for its termination of me since my customer service reviews actually
increased as of the date it terminated me.

At no time did my employer offer FMLA to me even though it distributed an
FMLA policy to employees as part of its Information Handbook for
Employees.

Despite my request for time off, my employer failed to allow me to take FMLA
even though it has a FMLA policy.

Moreover, it failed to accommodate my medica! condition by allowing me to
take a few days off of work per my doctor’s instruction.

To add insult to injury, when | received my final paycheck on January 11,
2018, my employer retaliated against me for my disability by docking my pay-
